DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-7 & 8-14 & 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1-6  & 7-12 & 13-17 respectively of U.S. Patent No. (US 11, 140,479 B2)

The instant application regarding claim(s) 1, 8 & 15 are merely a broader language to that of the patented claims and thus said prior application would have anticipated such instant claim language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3; 8-10; 15-17 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Miki et al. (US 7,995,768 B2).

1. A method comprising: receiving audio data at one or more microphones disposed in a corresponding plurality of network devices (fig.4/7 (Mic); col.9 line 10-15); identifying amplitude values of the audio data, wherein each of the amplitude values are different from each other (col.8 line 20-55 & col.9 line 15-25); modifying the audio data for output via a plurality of loudspeakers disposed in each of the plurality of network device (fig.2 (4); fig.3 (14); fig.4; col.7 line 15-20 & col.9 line 40-55); and outputting, via the plurality of loudspeakers, the modified audio data, wherein each loudspeaker outputs different versions of the modified audio data (fig.2-3 (5)); wherein the plurality of loudspeakers comprise three or more loudspeakers and wherein a loudspeaker, of the plurality of loudspeakers, that is located nearest to an audio data location outputs a smaller amplitude of the modified audio data than a next nearest loudspeaker to the audio data location (fig.4/12; col.7 line 40-55; col.13 line 50-60).
  
2. The method of claim 1, comprising determining at each of the plurality of network devices a location of the audio data based on a direction and amplitude of the received audio data (col.9 line 15-29 & col.6 line 55-65).  

3. The method of claim 1, wherein a loudspeaker, of the plurality of loudspeakers, that is located a furthest distance from the audio data location outputs a larger amplitude of the modified audio data than other loudspeakers (fig.4/12; col.8 line 60-67;  col.13 line 50-60).
  

8. A system comprising: a receiver configured to receive audio data at one or more microphones disposed in a corresponding plurality of network devices (fig.4/7 (Mic); col.9 line 10-15); and a processor configured to identify amplitude values of the audio data, wherein each of the amplitude values are different from each other (col.8 line 20-55 & col.9 line 15-25); modify the audio data for output via a plurality of loudspeakers disposed in each of the plurality of network device (fig.2 (4); fig.3 (14); fig.4; col.7 line 15-20 & col.9 line 40-55); and 22Docket No. BMP 309B-C1 output, via the plurality of loudspeakers, the modified audio data, wherein each loudspeaker outputs different versions of the modified audio data (fig.2-3 (5)); wherein each of the different versions comprise different amplitudes- wherein the plurality of loudspeakers comprise three or more loudspeakers and wherein a loudspeaker, of the plurality of loudspeakers, that is located nearest to an audio data location outputs a smaller amplitude of the modified audio data than a next nearest loudspeaker to the audio data location (fig.4/12; col.7 line 40-55; col.13 line 50-60).
  

9. The system of claim 8, wherein the processor is configured to determine at each of the plurality of network devices a location of the audio data based on a direction and amplitude of the received audio data (col.9 line 15-29 & col.6 line 55-65).   

10. The system of claim 8, wherein a loudspeaker, of the plurality of loudspeakers, that is located a furthest distance from the audio data location outputs a larger amplitude of the modified audio data than other loudspeakers (fig.4/12; col.8 line 60-67;  col.13 line 50-60).
 
15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving audio data at one or more microphones disposed in a corresponding plurality of network devices fig.4/7 (Mic); col.9 line 10-15); identifying amplitude values of the audio data, wherein each of the amplitude values are different from each other (col.8 line 20-55 & col.9 line 15-25); modifying the audio data for output via a plurality of loudspeakers disposed in each of the plurality of network device (fig.2 (4); fig.3 (14); fig.4; col.7 line 15-20 & col.9 line 40-55); and outputting, via the plurality of loudspeakers, the modified audio data, wherein each loudspeaker outputs different versions of the modified audio data (fig.2-3 (5)); wherein the plurality of loudspeakers comprise three or more loudspeakers and wherein a loudspeaker, of the plurality of loudspeakers, that is located nearest to an audio data location outputs a smaller amplitude of the modified audio data than a next nearest loudspeaker to the audio data location (fig.4/12; col.7 line 40-55; col.13 line 50-60).  

16. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: determining at each of the plurality of network devices a location of the audio data based on a direction and amplitude of the received audio data (col.9 line 15-29 & col.6 line 55-65).     

17. The non-transitory computer readable storage medium of claim 15, wherein the loudspeaker, of the plurality of loudspeakers, that is located a furthest distance from the audio data location outputs a larger amplitude of the modified audio data than other loudspeakers (fig.4/12; col.8 line 60-67;  col.13 line 50-60).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 7,995,768 B2).

4. The method of claim 1, but the art never limit such specific wherein the loudspeaker that is located the nearest to the audio data location outputs no audio signal.  

	But one of the ordinary skills in the art could have configured so as to reduce the speaker to a very small amplitude based on proximity to the audio data location as noted (col.1 line 30-40 & col.8 line 60-67;  col.13 line 50-60) by adding if desired such loudspeaker that is located the nearest to the audio data location outputs no audio signal for achieving the same expected result so as to reinforce input and reduce howling effect.  

	The claim(s) 11, 18 which in substance disclose the same features as in claim(s) 4 has been rejected accordingly. 

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 7,995,768 B2) and Srinivassan et al. (US 9,544,687 B2).

Claim 5, the method of claim 1, comprising determining the different amplitudes of the modified audio data based on the location of the received audio data (col.3 line 40-50).  

	But nowhere is the specific as determining the different amplitudes of the modified audio data based on the location and a direction of the received audio data. But Srinivassan et al. disclose of various sound which may be spatially found based on determining the different amplitudes of the modified audio data based on the location and a direction of the received audio data (col.3 line 15-25). Thus, one of the ordinary skills in the art could have modified the art by adding such determining the different amplitudes of the modified audio data based on the location and a direction of the received audio data so as to determine the relevant particular sound locations. 

	The claim(s) 12, 19 which in substance disclose the same features as in claim(s) 5 has been rejected accordingly. 

Claim(s) 6-7, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 7,995,768 B2) and Secall et al. (US 2021/0235189 A1).

6. The method of claim 1,  although lacking the aspect as comprising receiving the audio data at a plurality of microphones in the plurality of network devices; and creating a beamform of the audio data based on the received audio data at the plurality of microphones.  

	It shall be noted Secall disclose of such receiving the audio data at a plurality of microphones in the plurality of network devices; and creating a beamform of the audio data based on the received audio data at the plurality of microphones (fig.2/4; par [51, 66]). Thus, one of the ordinary skills in the art at the time of the invention could have modified the method by adding such receiving the audio data at a plurality of microphones in the plurality of network devices; and creating a beamform of the audio data based on the received audio data at the plurality of microphones so as to determine the speaker spatial sound. 

7. The method of claim 6, comprising determining a direction of the audio data based on the beamformed audio data (Se-fig.2/4; par [51, 66]).  


	The claim(s) 13-14, 20 which in substance disclose the same features as in claim(s) 6-7 respectively have been rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 278-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654